UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q (Mark One) xQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended December 31, 2015 OR oTRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission File Number: 0-18590 (Exact Name of Registrant as Specified in Its Charter) NEVADA 84-1133368 (State or Other Jurisdiction of Incorporation or Organization) (I.R.S. Employer Identification Number) , SUITE 400, LAKEWOOD, CO 80228 (Address of Principal Executive Offices, Including Zip Code) (303) 384-1400 (Registrant's Telephone Number, Including Area Code) Indicate by check mark whether the registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yesx Noo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company, as defined in Rule 12b-2 of the Exchange Act Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yeso Nox As of February 16, 2016, there were 12,266,414 shares of the Registrant's common stock, par value $0.001 per share, issued and outstanding. Form 10-Q Quarter Ended December 31, 2015 INDEX PAGE PART I - FINANCIAL INFORMATION Item 1. Financial Statements Condensed Consolidated Balance Sheets (unaudited) – December 31, 2015 and September 30, 2015 3 Condensed Consolidated Statements of Operations (unaudited) for the three months ended December 31, 2015 and 2014 4 Condensed Consolidated Statements of Cash Flow (unaudited) for the three months ended December 31, 2015 and 2014 5 Notes to Condensed Consolidated Financial Statements (unaudited) 6 – 13 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 14 – 20 Item 3. Quantitative and Qualitative Disclosures About Market Risk 20 Item 4T. Controls and Procedures 20 PART II - OTHER INFORMATION Item 1. Legal Proceedings 21 Item 1A. Risk Factors 21 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 21 Item 3. Defaults Upon Senior Securities 21 Item 4. Mine Safety Disclosures 22 Item 5. Other Information 22 Item 6. Exhibits 22 SIGNATURES 22 CERTIFICATIONS 2 Table of Contents PART I. - FINANCIAL INFORMATION ITEM 1.FINANCIAL STATEMENTS GOOD TIMES RESTAURANTS INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS (Unaudited) (In thousands except share and per share data) December 31, September 30, ASSETS CURRENT ASSETS: Cash and cash equivalents $ $ Receivables, net of allowance for doubtful accounts of $0 Prepaid expenses and other Inventories Notes receivable 58 59 Total current assets PROPERTY, EQUIPMENT AND CAPITAL LEASES Land and building Leasehold improvements Fixtures and equipment Total property, equipment and capital leases Less accumulated depreciation and amortization ) ) Total net property, equipment and capital leases OTHER ASSETS: Notes receivable 68 71 Trademarks Other intangibles, net Goodwill Deposits and other assets Total other assets TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY CURRENT LIABILITIES: Current maturities of long-term debt and capital lease obligations $ $ Accounts payable Deferred income 25 25 Other accrued liabilities Total current liabilities LONG-TERM LIABILITIES: Long-term debt due after one year Capital lease obligations due after one year 8 11 Deferred and other liabilities Total long-term liabilities STOCKHOLDERS’ EQUITY: Good Times Restaurants Inc. stockholders’ equity: Preferred stock, $.01 par value; 5,000,000 shares authorized, no shares issued and outstanding as of December 31, 2015 and September 30, 2015 0 0 Common stock, $.001 par value; 50,000,000 shares authorized, 12,259,550 shares issued and outstanding as of December 31, 2015 and September 30, 2015 12 12 Capital contributed in excess of par value Accumulated deficit ) ) Total Good Times Restaurants Inc. stockholders' equity Non-controlling interest in partnerships Total stockholders’ equity TOTAL LIABILITIES AND STOCKHOLDERS’ EQUITY $ $ See accompanying notes to condensed consolidated financial statements 3 Table of Contents GOOD TIMES RESTAURANTS INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) (In thousands except share and per share data) Three Months Ended December 31, NET REVENUES: Restaurant sales $ $ Franchise royalties 89 Total net revenues RESTAURANT OPERATING COSTS: Food and packaging costs Payroll and other employee benefit costs Restaurant occupancy and other operating costs Preopening costs Depreciation and amortization Total restaurant operating costs General and administrative costs Advertising costs Franchise costs 27 26 Gain on restaurant asset sale (5
